Citation Nr: 1332442	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967, from November 1987 to May 1988, and in June 1991, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal. 

In March 2010, the Veteran testified during at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2010, the Board remanded these matters for additional development.  Also at that time, claims for service connection for a low back disability and a bilateral knee disability were remanded for additional development.  A June 2012 rating decision granted service connection for left knee, right knee, and lumbar spine disabilities.  As that is a full grant of the benefits sought, those claims are no longer on appeal.
 
Also, as noted in the previous remand, evidence of unemployability has been submitted contemporaneous with the Veteran's appealing for a higher disability rating, and therefore, a claim for TDIU is also part of the Veteran's pending cervical spine claim and the Board has jurisdiction over both issues.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran last underwent a VA examination to address the severity of his service-connected cervical spine disability in July 2010.  Thus, the Board finds that remand is necessary in order to afford the Veteran a new and contemporaneous VA examination to assess the severity of his service-connected cervical spine disability with findings responsive to all applicable rating criteria both orthopedic and neurological.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Prior to arranging for the Veteran to undergo further examinations, VA should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Richmond, Virginia, dated through April 2013.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, because of the Veteran's contentions that he is not able to work because of his service-connected cervical spine disability and the July 2010 VA examiner's opinion that the Veteran's cervical spine disability is contributing to his inability to have the maneuverability to be an electrician/mechanic which is the job he is trained for, on remand, consideration of whether the claim for a higher rating meets the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) should be addressed.

The Board emphasizes entitlement to an extraschedular under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular disability rating is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  38 C.F.R. § 3.321(b)(1) (2013).  In contrast, the award of a TDIU rating pursuant to 38 C.F.R. § 4.16(b) requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  In this regard, the July 2010 VA examiner's opined that it is at least as likely as not that the Veteran's cervical spine disability renders him unable to secure or follow a substantially gainful occupation since he cannot do the bending and maneuvering required for his technical job of electrician.  However, the opinion does not address all gainful occupations, just the one that the Veteran is trained for (i.e. an electrician), as opposed to others, such as a desk job or other sedentary occupations.  Thus, in this case, both regulations should be addressed on remand, since both have been reasonably raised by the evidence of record.   

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims remaining on appeal that is not currently of record can be obtained.  With regard to the claim for a TDIU, the letter should explain what evidence is the Veteran's responsibility to submit, to specifically include notice of the requirements for establishing a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16 (b) (2012). 

2.  Obtain outstanding  Richmond VAMC medical records dated from April 2013 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c). 

3.  Then, schedule the Veteran for a VA examination to determine the current severity of the cervical spine disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished, to include an electromyogram and nerve conduction studies if appropriate, and all clinical findings should be reported in detail.  If a separate neurological examination is necessary, that examination should be scheduled.  The examination should set out orthopedic and neurological findings indicating the extent and severity of the Veteran's service-connected cervical spine disability.  The examiner should set forth all examination findings, and provide the complete rationale for the conclusions reached.  The examiner should provide the following:

(a)  In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the cervical spine disability, to include radiculopathy or peripheral neuropathy.  All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of paralysis caused by the service-connected disability stated.  

(b)  In setting out orthopedic findings, the examiner should conduct range of motion testing of the cervical spine, expressed in degrees.  The examiner should make specific findings as to whether, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the cervical spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limitation of motion. 

(c)  The examiner should indicate whether the Veteran has any ankylosis of the cervical spine; and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or unfavorable. 

(d)  State the number of weeks, if any, during the past 12 months, that the Veteran has had incapacitating episodes, which means a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(e)  Provide an opinion concerning the impact of the Veteran's service-connected cervical disability on his ability to work and daily living activities.  Opine as to whether the Veteran's service-connected cervical spine disability has a marked interference with his employability.  Reconcile the opinion with the July 2010 VA examiner's opinion.

(f)  Opine whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities (cervical spine disability, lumbar spine disability, left knee disability, and right knee disability).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to factors such as age or impairment caused by nonservice-connected disabilities.  Reconcile the opinion with the July 2010 VA examiner's opinion.

4.  Then, readjudicate the claims remaining on appeal, to include consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a) and 38 C.F.R. § 4.16(b), and specifically whether the criteria for referral for consideration of an extraschedular rating for the Veteran's service-connected cervical spine disability is warranted.  38 C.F.R. § 3.321(b)(1) (2012).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


